DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.
Continued Examination Under 37 CFR 1.114
The present application is being examined under the pre-AIA  first to invent provisions. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Young David Andrew [US 9137476 B2: already of record].
Regarding claim 1, Young teaches:
1. A system (i.e. FIG. 1 is a block diagram of a non-limiting example system in accordance with present principles- Col 2, 43-44) comprising: 
one or more processors (i.e. a processor- Col 1 line 41-46); and 
logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations (i.e. It is to be understood that software code implementing any or all of the logic described herein may be executed by the processors described herein and may be stored in the computer readable storage mediums described herein, it being understood that present principles may be implemented by state logic as well as deterministic logic flows- Col 15, lines 57-67)comprising: 
initiate a process where the user may select a multiview template for simultaneously presenting various television channel on a television (i.e. Continuing the detailed description in reference to FIG. 4, it is to be understood that with larger screens and greater resolution such as high-definition and ultra high-definition displays, multiple panes of content may be presented simultaneously on the display with content that is presented in each pane… and/or multiple content feeds (e.g., multiple channels, picture in picture, etc.)- col 5, line7-9), and a multiview experience (i.e. This determination may be made based on, e.g., input (e.g., previously) received from a user indicating the desire to have plural templates simultaneously presented- Col 7 line 5-24) where one or more multiview templates are provided on a screen of television (i.e. Accordingly, in one aspect an audio video device (AVD) includes a display and a processor configured for controlling the display to present plural templates selectable by a user to establish a home screen layout- Col 1 line 41-46);
providing the one or more multiview templates to a user (i.e. Accordingly, in one aspect an audio video device (AVD) includes a display and a processor configured for controlling the display to present plural templates selectable by a user to establish a home screen layout- Col 1 line 41-46) in response to a multiview request (i.e. a request has been received by a user/viewer of the UHD TV to create a customized home screen- Col 7 line 1-4… Once such an affirmative determination is made at diamond 90, the logic then moves to decision diamond 92 where the logic determines whether to simultaneously present more than one multi-pane template on the TV's display at one time. This determination may be made based on, e.g., input (e.g., previously) received from a user indicating the desire to have plural templates simultaneously presented- Col 7 line 5-24); 
determining a selected multiview template from the one or more multiview templates (i.e. Furthermore, the processor is configured for causing the display to present a user-selected template responsive to user selection of a first key on an input device- Col 1, line 41-46), wherein the selected multiview template is associated with a media content (i.e. news- Col 14, line 67) category (i.e. As but one more example of creating a home screen, a user may select a "news" template to use as the basis for a new home screen, and then all the panes may simply and/or automatically be pre-populated with news-related content- Col 14, line 56-67); 
obtaining a plurality of media content items to be viewed by the user (i.e. each of which includes multiple content panes- Abstract) based on the selected multiview template (i.e. A viewer of a UHD may configure one or more home screens that are associated with that viewer at viewer login by selecting one or more home screen templates, each of which includes multiple content panes arranged in a unique layout… Each home screen may be associated with a respective content genus - Abstract),
wherein different media content items of the plurality of media content items are associated with different sources(i.e. Accordingly, the UI 186 of FIG. 18 includes text 188 prompting a user to enter information regarding a piece of content with which to populate the selected pane. The UI 186 shows a URL text entry box 190 for a user to enter a URL associated with the desired content, as well as a browse selector 192 for a user to browse, e.g., a list of URLs (e.g., associated with a particular genre such as the one associated with the home screen being created), the Internet itself (e.g. using an Internet browser accessible to the TV and/or tablet computer), etc. to select the URL to include in the box 190- col 12, line 51-60... An example list 200 of URLs that may be presented on a UI 202 in response to, e.g., selection of the browse selector 192 described above is shown in FIG. 19. As may be appreciated from the list 200, the URLs all pertain to a particular genre (news). The news list 200 may have, e.g., been generated by the TV processor if the news genre for the home screen being created or modified has already input to the processor prior to presenting the UI 202. Regardless, it may be appreciated from FIG. 19 that the list 200 includes URLs to various websites providing news-related content- col 13, line 4 13), and 
wherein each media content item of the plurality of media content items (i.e. all the panes may simply and/or automatically be pre-populated with news-related content- Col 14, line 56-67) is associated with the media content category (i.e. Such genres may be, e.g., sports, news, weather, entertainment (e.g., movies), music, drama, suspense, horror etc.- Col 8, line 4-6.. As but one more example of creating a home screen, a user may select a "news" template to use as the basis for a new home screen, and then all the panes may simply and/or automatically be pre-populated with news-related content- Col 14, line 56-67);
populating tiles (i.e. panes- abstract) of the selected multiview template (i.e. home screen templates, each of which includes multiple content panes arranged in a unique layout- Abstract) with the plurality of media content items (i.e. Populate Panes with Content 104- fig. 7), wherein the tiles are configured (i.e. The viewer may modify the layout- Abstract) with a layout configuration (i.e. Examiner’s Notes: “layout configuration” is being interpreted as user input for customizing the template) indicating how the tiles are positioned on the screen of the television (i.e. As may be appreciated from FIG. 5, a user may then modify the pane once selected by, e.g., enlarging/resizing the pane- Col 6, lines 40-50... the logic prompts the user for input regarding the number of panes the user desires to be included on the new home screen... if desired at block 146 the logic may also prompt the user for locations and/or configurations for the panes to be included in the new home screen- Col 11, lines 52-54); and 
enabling the user to view the plurality of media content items (i.e. it presents) based on the selected multiview template (i.e. Otherwise, the logic instead moves to block 112 where it presents the modified template with content, etc. in the panes (e.g., responsive to a user invocation signal) as created/modified using the logic just described- Col 7 line 44-62).
However, Young does not teach explicitly:
providing a multiview button, wherein the multiview button is a single-access multiview button.
It would have been obvious to one with ordinary skill in the art at the time the invention was filed to provide a button as a user input mechanism.

Regarding claim 2, Young teaches all the limitations of claim and Young further teaches:
wherein the providing of the one or more multiview templates to the user for selection is (i.e. The determination performed at diamond 130 may be based on one or more parameters- Col 9, line 16-32, fig. 9) based on a context of a media content item (i.e. one or more parameters- fig. 9) that is currently active in the television (i.e. Examples of other parameters include... the genre of the channel presented immediately upon power on, and/or the genre of the channel being currently presented at the time the user input was received at block 128- Col 9, lines 16-32, fig. 9).

Regarding claim 3, Young teaches all the limitations of claim 1 and Young further teaches:
wherein user selection of the multiview button initiates code that manages a multiview experience (i.e. a user may establish a customized home screen using, e.g., a setup "wizard" or program based on a preset template or templates- Col 14, line 14).

Regarding claim 4, Young teaches all the limitations of claim 1 and Young further teaches:
wherein at least one of the one or more multiview templates (i.e. Before moving on to the next figure, it is to be understood based on the foregoing that some or all of the panes may be populated with user-specified content, while other panes may remain blank/unpopulated and/or be populated automatically by the processor. Furthermore, in exemplary embodiments, content (and/or, e.g., apps, EPG data, etc.) automatically populated to one or more panes of a user-selected "home screen" template may pertain to a particular class of content and/or genre. Thus, the TV's processor may determine that, and/or receive input that, content of a particular genre should populate at least one, or all, of the panes. Such genres may be, e.g., sports, news, weather, entertainment (e.g., movies), music, drama, suspense, horror etc. If a genre is determined (e.g., automatically) by the processor, the processor may identify content as being associated with that genre based on, e.g., EPG information, data, and/or metadata, based on a user's (e.g., previous) classifications/indications received by the processor for various pieces of content. Note that a piece of content, channel, app., etc. may be associated with more than one genre –Col 7 line 61-67 and Col 8 line 1-13) is curated (i.e. may pertain to a particular class of content and/or genre- Col 7 line 61-67)

Regarding claim 5, Young teaches all the limitations of claim 1 and Young further teaches:
wherein at least one of the one or more multiview templates is customized (i.e. Furthermore, such "edit" functions to edit a customized template that was previously created may be navigated to and/or engaged in to edit any home screen previously created, as well as any "default" home screens provided by the TV manufacturer- Col 14, line 20-33).

Regarding claim 6, Young teaches all the limitations of claim 1 and Young further teaches:
wherein a multiview experience comprises one or more of video content and audio content (i.e. where audio video (AV) content is presentable in at least some panes of each template- Col 1, line 38-46).
Regarding claim 7, Young teaches all the limitations of claim 1 and Young further teaches:
wherein the populating of the selected multiview template with media content is based at least on context associated with the user (i.e. Moving on, FIG. 17 shows a UI 182 selecting, specifying, and/or highlighting a particular pane in order to populate the pane with, e.g., content or an app according to user preference- Col 12 line 42-50).
Regarding claims 8-14, computer-readable medium storing instructions claims 8-14 corresponds to apparatus claims 1-7 respectively, and therefore is also rejected for the same rationale as listed above.

Regarding claims 15-20, method claims 15-20 corresponds to apparatus claims 1-6 respectively, and therefore is also rejected for the same rationale as listed above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488